


110 HR 4973 IH: To amend title 18, United States Code, to provide

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4973
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. Poe (for himself
			 and Mr. Burton of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  criminal penalties for the destruction of memorials, headstones, markers, and
		  graves commemorating persons serving in the Armed Forces on private
		  property.
	
	
		1.Criminal penalties for the
			 destruction of memorials, headstones, markers, and graves commemorating persons
			 serving in the Armed Forces on private propertySection 1369 of title 18, United States
			 Code, is amended—
			(1)in the heading by
			 inserting , headstones, and
			 graves after memorials;
			(2)in subsection
			 (a)—
				(A)by striking
			 on public property;
				(B)by striking
			 armed forces and inserting Armed Forces;
			 and
				(C)by inserting
			 , or any grave or headstone or marker marking the grave of any such
			 person, after United States;
				(3)in
			 subsection (b)(2) by inserting grave, headstone, marker, after
			 statue,; and
			(4)by adding at the
			 end the following new subsection:
				
					(c)For the purposes of this section, the term
				grave includes any object placed on such grave to commemorate the
				veteran or member of the Armed Forces of the United States buried in such
				grave.
					.
			
